UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 1, 2012 AspenBio Pharma, Inc. (Exact name of registrant as specified in charter) Colorado 001-33675 84-155338 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 1585 South Perry Street, Castle Rock, CO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (303) 794-2000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On February 1, 2012, AspenBio Pharma, Inc. (the “Company”) issued a press release titled — “AspenBio Sets 2012 AppyScore Anticipated Milestones; Sees Pivotal Clinical Trial for Appendicitis Test Beginning Mid-2012.”The press release is filed as Exhibit 99.1 to this Form 8-K. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibits Press release, dated February 1, 2012 issued by AspenBio Pharma, Inc., titled “AspenBio Sets 2012 AppyScore Anticipated Milestones; Sees Pivotal Clinical Trial for Appendicitis Test Beginning Mid-2012.” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AspenBio Pharma, Inc. (Registrant) Date: February 1, 2012 By: /s/ Jeffrey G. McGonegal Name: Jeffrey G. McGonegal Title: Chief Financial Officer
